Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/212,391, filed on 03/14/2014.
Response to Amendments
Amendments filed on 01/11/2021 have been fully considered. In response, the objection to the specification has been withdrawn. The amendments, however, do not place the application in a condition for allowance.
IDS
IDS papers provided on 07/09/2019 and 01/13/2021 have been considered. However, both documents lack the signature of the applicant or representative as is required in accordance with CFR 1.33, 10. 18. Please see CFR 1.4(d) for the form of signature. Resubmit the IDS papers with proper signatures provided.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “and driving circuitry which selectively…” The phrase “driving circuitry” requires an appropriate pronoun; in this case ‘a’.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites “the the driving circuitry” and “connected to the an input of”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono, US 2011/0181192 A1, hereinafter “Ono”.
	Regarding claim 1, Ono teaches an organic electro-luminescence display device (¶ 72) comprising: a display unit (fig. 1, element 10, ¶ 74) having a plurality of pixels (fig. 1, elements 11A, 11B, ¶ 75) and a plurality of driving lines (fig. 1, element 12, ¶ 76; also see fig. 4A, element 151, ¶ 100) via which the plurality of pixels can be driven (¶ 79), each pixel connected to a respective driving line (see fig. 1), each driving line connected to a respective switch terminal (see figs. 1 and 4); and a driving circuitry which selectively drives the plurality of pixels through the plurality of driving lines (figs. 1 and 6, elements 14 and 15, ¶ 79 and 119), the driving circuitry configured to drive a selected pixel by communicating a signal to a gate of a transistor of the selected pixel and thereby cause the selected pixel to emit light (fig. 4A, element 114 is the first transistor the gate of which receives the first signal per ¶ 100), wherein, the driving circuitry is configured to selectively drive the pixels sequentially or in parallel (see fig. 6A, during period t0-t5 pixels are selected to be driven in parallel, and during period t5-t7 pixels are selected to be driven sequentially, also see ¶ 111-119); and (fig. 6A, the power of signal applied to line 151 is varied to be at a reference voltage from a data voltage according to how many pixels are being driven simultaneously; note that a change in voltage inherently causes a variation in power in the system of Ono).

	Regarding claim 2, Ono teaches that the selected pixel includes a capacitor coupled between the gate and a source of the transistor (fig. 4A, element 117, ¶ 95).

	Regarding claim 3, Ono teaches that selected pixel includes a second transistor to selectively apply the signal to the gate of the transistor (see fig. 4A).

	Regarding claim 4, Ono teaches that the pixels are arranged in rows and columns and the driving circuitry comprises a first sub-driving circuitry for effecting driving of the pixels along rows and a second sub-driving circuitry for effecting driving of the pixels along columns (fig. 1, also see driving circuits 14 and 15).

	Regarding claim 5, Ono teaches that the driving circuitry includes switching circuitry for selectively connecting the pixels to the driving circuitry (see fig. 6A and ¶ 111-119).

claim 6, Ono teaches that each driving line is connected to a respective pixel of a corresponding column and provides a signal input to the pixel of a row selected by the first sub-driving circuitry (¶ 99-100, also see fig. 6A).

	Regarding claim 7, Ono teaches that a load on the driving circuitry is proportional to the number of pixels driven in parallel (fig. 4A and 6A, a load amount is inherently proportional to the number of pixels being driven).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Nakata et al., US 2014/0009459 A1, hereinafter “Nakata”.
Regarding claim 8, Ono does not teach an operational amplifier having an output selectively connectable to the driving lines.
	Nakata, however, clearly teaches an operational amplifier (fig. 2, element 36, ¶ 50) having an output selectively connectable to the driving lines (output of the opamp 36 is connected to drive lines S(n)).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ono and Nakata. Both references teach driving of a display unit and Nakata further teaches the use of an operational amplifier in order to provide the data signal. As such, one would have been motivated to make such a configuration in order to amplify the data signal, thereby driving the light emitting units at a desired level. Furthermore, one would have been motivated to make such a combination based on the advantages taught by Nakata in ¶ 78-79.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Nakata, and further in view of Ishiyama, US 2002/0180720 A1, hereinafter “Ishiyama”.
	Regarding claim 9, Ono and Nakata do not teach that the driving circuitry includes a digital to analog converter with an output connected to an input of the operational amplifier.
	Ishiyama clearly teaches such a limitation (see fig. 2, elements 28-29, ¶ 130-131 wherein the data signals are converted from the digital form to analog signals before being provided to the operational amplifier). 

	Regarding claim 10, Ono teaches that the selected pixel includes a capacitor coupled to the gate and a source of the transistor (fig. 4A, element 117, ¶ 95).

	Regarding claim 11, Ono teaches that the selected pixel includes a second transistor to selectively apply the signal to the gate of the transistor (see fig. 4A).

	Regarding claim 12, Ono teaches that the pixels are arranged in rows and columns and the driving circuitry comprises a first sub-driving circuitry for effecting driving of the pixels along rows and a second sub-driving circuitry for effecting driving of the pixels along columns (fig. 1, also see driving circuits 14 and 15).

	Regarding claim 13, Ono teaches that the driving circuitry includes switching circuitry for selectively connecting the pixels to the driving circuitry (see fig. 6A and ¶ 111-119).

claim 14, Ono teaches that each driving line is connected to a respective pixel of a corresponding column and provides a signal input to the pixel of a row selected by the first sub-driving circuitry (¶ 99-100, also see fig. 6A).

	Regarding claim 15, Ono teaches that a load on the driving circuitry is proportional to the number of pixels driven in parallel (fig. 4A and 6A, a load amount is inherently proportional to the number of pixels being driven).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Ishiyama.
	Regarding claim 16, Ono does not teach that the driving circuitry includes a CMOS operational amplification circuit, the CMOS operational amplification circuit including (a) an output stage of a push-pull type output circuit which comprises a source current output transistor which can supply a current to an output terminal, and (b) a sink current output transistor which can pull a current from the output terminal.
	Ishiyama, however, teaches that the driving circuitry includes a CMOS operational amplification circuit (see fig. 6), the CMOS operational amplification circuit including (a) an output stage of a push-pull type output circuit (fig. 6, ¶ 152) which comprises a source current output transistor which can supply a current to an output terminal (fig. 6, source current output transistor PT53), and (b) a sink current output transistor which can pull a current from the output terminal (fig. 6, sink current output transistor PN55, also see ¶ 153-158).
.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, in view of Ishiyama, as applied above, and further in view of Tanaka, US 2010/0171731 A1, hereinafter “Tanaka”.
	Regarding claim 17, Ono and Ishiyama do not teach that the driving circuitry includes a control unit which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the source current output transistor and the sink current output transistor.
	Tanaka, however, teaches that the driving circuitry includes a control unit (fig. 1, element 13) which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the output (¶ 74-77).
	Note that the adjustment is applied at the output of the operational amplifier (see fig. 1 of Tanaka). Therefore, such an adjustment is applied to source current output transistor and the sink current output transistor of Ishiyama which are the output section of the amplifier in Ishiyama (see fig. 6, ¶ 153).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ono and Ishiyama, as 

	Regarding claim 18, Ono does not teach that the driving circuitry includes a differential amplification circuit which can amplify and output a difference between two inputs, and an output circuit which can amplify the output of the differential amplification circuit and output the amplified output to the output terminal of the CMOS operational amplification circuit with the adjustment of the size corresponding values and a change of an amount of current flowing in the differential amplification circuit not being in conjunction with each other.
	Ishiyama teaches that the driving circuitry includes a differential amplification circuit (fig. 6, element 300) which can amplify and output a difference between two inputs (fig. 6, inputs I and XI), and an output circuit which can amplify the output of the differential amplification circuit and output the amplified output to the output terminal of the CMOS operational amplification circuit (see fig. 6).

	Ono and Ishiyama do not teach that the adjustment of the size corresponding values and a change of an amount of current flowing in the differential amplification circuit are not in conjunction with each other.
	Tanaka, however, teaches that the driving circuitry includes a control unit (fig. 1, element 13) which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size corresponding values of the output (¶ 74-77).
	Note that the adjustment is applied at the output of the operational amplifier (see fig. 1 of Tanaka). Therefore, such an adjustment is applied to the output section of the amplifier in Ishiyama (see fig. 6, ¶ 153). As such, the adjustment of the size corresponding values as taught by Tanaka is applied at the output of the operational amplifier and it is not in conjunction with the amplification of the current flowing into the differential amplification circuit which is at the input side of the operational amplifier.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Ono and Ishiyama, as applied above, further with the teachings of Tanaka. All references teach driving a display system and Tanaka further teaches a control unit which can adjust a driving capability of the driving circuitry and the power of the signal by adjusting size .
Response to Arguments
Arguments filed on 01/11/2021 have been fully considered and are not found persuasive. The applicant has provided arguments that Ono or Nakata do not teach an amplifier with variable output. It is noted that an amplifier is not claimed in claim 1 and Ono teaches that the driving circuitry can vary a power of the signal according to how many pixels are being simultaneously driven (see the rejection above for more details).
Furthermore, in response to the new claims which provide further details regarding the CMOS amplifier, further search and consideration has been performed based on which the claims are not found to be in a condition for allowance.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEPEHR AZARI/Primary Examiner, Art Unit 2621